Opinion by
Williams, J.,
This was an action to recover interest, charged by defendant, in excess of six per cent, per annum on a loan of $100. Defendant was licensed as a money-lender under the provisions of the Act of June 19, 1915, P. L. 1012. The issue presented by this appeal is the constitutionality of the act. So far as that question is concerned no new issues are presented differentiating this from Com. v. Puder, 67 Pa. Superior Ct. 11. For the reasons there assigned the judgment is affirmed.
Orlady, P. J., and Henderson, J., dissent.